DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Figures 1 and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because tube structures are located between #14 and #10 as well as #10 and #26 in Figure 7. This structure is not labeled or described in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the tape path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inclination" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected as being dependent on a rejected base claim.
Claim 6 is indefinite as it is unclear if the first and second horizontal sheave rollers each comprise an upper and lower sheave roller or if the first horizontal sheave roller is an upper sheave roller and the second horizontal sheave roller is a lower sheave roller. 
Claim 7 is rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemkiewicz (US 3589651).
Regarding claim 1, Niemkiewicz teaches a tape elevation adjustment device (K) for use with an aircraft arresting system (D), comprising: a housing (#32); first and second horizontal sheave rollers (#30, #60) positioned within the housing (Fig. 4); a tape entrance area and a tape exit area (annotated figure); wherein tape (H) enters the tape entrance area at a first elevation (annotated figure) and exits the tape exit area at a second elevation (annotated figure).
Regarding claim 2, Niemkiewicz teaches the device of claim 1, wherein the tape (H) travels between the first and second horizontal sheave rollers (#20, #60; Fig. 4).
Regarding claim 3, Niemkiewicz teaches the device of claim 1, wherein the first and second sheaves function to adjust the elevation of the tape and redirect the tape path (from an angle to a horizontal exit angle, Fig. 4).
Regarding claim 4, Niemkiewicz teaches the device of claim 1, positioned with respect to an energy absorbing braking system (E, G; column 2, lines 43-45) and a runway edge sheave (#22), wherein the device provides the ability to adjust the inclination of the tape (annotated figure) with respect to the energy absorbing braking system and the runway edge sheave (from an angle to a horizontal exit angle, Fig. 4).

Regarding claim 6, Niemkiewicz teaches the device of claim 1, wherein the first and second horizontal sheave rollers comprise an upper sheave roller (#20) and a lower sheave roller (#60).
Regarding claim 7, Niemkiewicz teaches the device of claim 6, wherein the upper sheave roller (#20) prevents the tape from lifting up off of the lower horizontal sheave roller (#60) (Fig. 4, #20 prevents upwards movement of tape due to location).
Regarding claim 8, Niemkiewicz teaches the device of claim 1, further comprising a mounting plate (annotated figure, bottom of housing #32).
Regarding claim 11, Niemkiewicz teaches the device of claim 1, wherein the device is retrofitted into an existing aircraft arresting system by positioning the tape elevation adjustment device (K) between an existing energy absorbing braking system (E, G) and an existing runway edge sheave (#22) (See Fig. 1 for positioning). Although Niemkiewicz may be silent to the process of retrofitting, this is a product-by-process limitation. Because the limitations of the claimed product read upon the prior art of Niemkiewicz, the claim is unpatentable even if the product of Niemkiewicz was made by a different process (MPEP 2113).
Regarding claim 12, Niemkiewicz teaches the device of claim 1, wherein the device is installed into a new aircraft arresting system. Although Niemkiewicz may be silent to the process of installment of the claimed device, this is a product-by-process limitation. Because the limitations of the claimed product read upon the prior art of Niemkiewicz, the claim is unpatentable even if the product of Niemkiewicz was made by a different process (MPEP 2113).

    PNG
    media_image1.png
    351
    544
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niemkiewicz (US 3589651) as applied to claim 8 above, and further in view of Van Zelm (GB 840540).
Regarding claim 9, Niemkiewicz teaches the device of claim 8. Niemkiewicz does not teach the additional anchoring feature. Van Zelm teaches an additional anchoring feature (#1, #13) configured to be anchored to soil (page 2, lines 82-85) for a mobile installation. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Niemkiewicz with the anchoring feature of Van Zelm. Doing so would anchor the device to withstand transverse load (Van Zelm, page 2, lines 81-82).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buzby (US 4809933) shows a mobile arresting system unit with rollers for directing tape path.
Carnevale (US 3737123) shows an arresting system using a roller system for controlling tape and preventing tape lifting from rollers.
Cruger (US 3695559) shows an arresting system with vertical rollers which control the relative locations of tape entrance and exit.
Jamison (US 3604665) shows an arresting system using a reel for tape where tape is guided by two additional horizontal rollers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647